DETAILED ACTION
	This action is in response to the amendment filed 11/8/2021. Currently claims 11-20, 23-26 and 29-34 are pending in the application. Claims 1-10, 21, 22, 27 and 28 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to the specification is not sufficient to overcome the previous objection to claim 26. Claim 26, therefore, remains objected to for the reason(s) detailed below.
Applicant’s arguments with respect to the Connell reference have been fully considered and are persuasive.  The previous prior art rejection in view of Connell has been withdrawn. 

Specification
The amendment filed 11/8/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a mechanical interface therebetween that pins or anchors (e.g. laterally anchors or anchors with respect to side-to-side movement) that portion of the biasing member 62 to the first engagement mechanism 64a.” No support is provided for this disclosure in Applicant’s specification as originally filed. First, Applicant’s original specification does not teach the biasing member 62 being pinned to the first engagement mechanism 64a. Applicant’s specification teaches the mechanical interface being formed by extension 68, which is not shown in Figure 32 to have a pointed, pin structure. Further, Applicant’s original disclosure provides no discussion of the mechanical interface having the structure of a pin. Thus, there is no teaching of a pin structure in Applicant’s specification as originally filed. Further, Applicant’s specification as originally filed provides absolutely no teaching that the biasing member 62 is anchored to the first engagement mechanism 64a with respect to side-to-side movement. Applicant’s specification does not teach that the biasing member 62 is prevented from moving side-to-side relative to the first engagement mechanism 64a. Finally, Applicant’s specification as originally filed does not teach the at least one biasing member being anchored to the first engagement mechanism. As evidenced by the attached definition of “anchor,” to “anchor” is defined to mean “to cause to be fixed in place; fix or immobilize.” While Applicant’s specification teaches that the at least one engagement mechanism (64) engages the at least one biasing member (62), there is no teaching that this engagement is a fixed connection that immobilizes the at least one biasing member (62) relative to the at least one engagement mechanism (64). Even further, Applicant’s Figure 36 shows the engagement of the first engagement mechanism (64a) with the at least one biasing member (62), showing the extension (68) of the first engagement mechanism (64a) extending through an aperture (66) of the at least one biasing member (62). In Figure larger than the extension (68) of the first engagement mechanism (64a), which would enable the extension (68) of the first engagement mechanism (64a) to move within the opening of the aperture (66). Thus, Applicant’s specification as originally filed does not teach that the at least one biasing member is anchored to the first engagement mechanism.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 26 is objected to because of the following informalities:  claim 26 recites “the extension extends into the aperture to laterally anchor the portion of the at least one biasing member to the front, lateral center,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “a mechanical interface between the at least one biasing member and the first engagement mechanism laterally anchors a portion of the at least one biasing member to the first engagement mechanism.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification as originally filed does not teach the at least one biasing member being anchored to the first engagement mechanism. As evidenced by the attached definition of “anchor,” to “anchor” is defined to mean “to cause to be fixed in place; fix or immobilize.” While Applicant’s specification teaches that the at least one engagement mechanism (64) engages the at least one biasing member (62), there is no teaching that this engagement is a fixed connection that immobilizes the at least one biasing member (62) relative to the at least one engagement mechanism (64). Even further, Applicant’s Figure 36 shows the engagement of the first engagement mechanism (64a) with the at least one biasing member (62), showing the extension (68) of the first engagement mechanism (64a) extending through an aperture (66) of the at least one biasing member (62). In Figure 36, it appears that the aperture (66) of the at least one biasing member (62) is larger than the extension (68) of the first engagement mechanism (64a), which would enable the extension (68) of the first engagement mechanism (64a) to move within the opening anchored to the first engagement mechanism, as recited in claim 11. Claims 12-20 depend on claim 11 and therefore, include the same error.
Claims 23-26, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 recites “a portion of the at least one biasing member is laterally anchored to the front, lateral center.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification as originally filed does not teach the at least one biasing member being anchored to the first engagement mechanism, which is positioned at the front, lateral center of the device. As evidenced by the attached definition of “anchor,” to “anchor” is defined to mean “to cause to be fixed in place; fix or immobilize.” While Applicant’s specification teaches that the at least one engagement mechanism (64) engages the at least one biasing member (62), there is no teaching that this engagement is a fixed connection that immobilizes the at least one biasing member (62) relative to the at least one engagement mechanism (64). Even further, Applicant’s Figure 36 shows the engagement of the first engagement mechanism (64a) with the at least one biasing member (62), showing the extension (68) of the first engagement mechanism (64a) extending through an aperture (66) of the at larger than the extension (68) of the first engagement mechanism (64a), which would enable the extension (68) of the first engagement mechanism (64a) to move within the opening of the aperture (66). Thus, Applicant’s specification as originally filed does not teach that the at least one biasing member is anchored to the front, lateral center (via the first engagement mechanism), as recited in claim 23. Claims 24-26, 29 and 30 depend on claim 23 and therefore, include the same error.
Claims 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 31 recites “a portion of the at least one biasing member is laterally anchored to the first engagement mechanism.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification as originally filed does not teach the at least one biasing member being anchored to the first engagement mechanism. As evidenced by the attached definition of “anchor,” to “anchor” is defined to mean “to cause to be fixed in place; fix or immobilize.” While Applicant’s specification teaches that the at least one engagement mechanism (64) engages the at least one biasing member (62), there is no teaching that this engagement is a fixed connection that immobilizes the at least one biasing member (62) relative to the at least one engagement mechanism (64). Even larger than the extension (68) of the first engagement mechanism (64a), which would enable the extension (68) of the first engagement mechanism (64a) to move within the opening of the aperture (66). Thus, Applicant’s specification as originally filed does not teach that the at least one biasing member is anchored to the first engagement mechanism, as recited in claim 31. Claims 32-34 depend on claim 31 and therefore, include the same error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/10/2022